Citation Nr: 0506535	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  01-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1967 to December 
1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In June 2003, the Board denied the veteran's claim.  By order 
dated in September 2004, the United States Court of Appeals 
for Veteran's Claims (Court) ordered this matter remanded to 
the Board for further development.    

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



REMAND

In its order, the Court stated that VA failed to fulfill its 
statutory duty to assist the veteran.  The Court stated that 
VA did not adequately assist the veteran in developing 
evidence to corroborate alleged stressors noted in the claims 
file.  In particular, the Court noted that no attempt had 
been made to request verification of the veteran's alleged 
stressors from the U.S. Armed Services Center for Unit 
Records and Research (CURR).  

Since development includes obtaining stressor information, a 
query to the CURR is necessary.  If that agency is not able 
to provide any stressor information claimed by the veteran, a 
request should be made of the National Archives and Records 
Administration as to whether that facility might have access 
to any probative information.

In view of the foregoing, the Board believes that further 
development is in order, and the case is REMANDED for the 
following actions:

1.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197, should 
be contacted and asked to provide unit 
records such as diaries, morning reports, 
or command chronologies or any other 
information pertaining to the veteran's 
unit(s) during his duty in Vietnam.  If 
necessary, the National Archives and 
Records Administration (or other 
appropriate entity) should be requested 
to provide any information including unit 
histories, for the aforementioned unit at 
the time of the veteran's assignment.  If 
the search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.

2.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



